             Case: 1:12-cv-04069 Document #: 869 Filed: 08/28/20 Page 1 of 1 PageID #:51187


                                                                                                                     FILE D
                      ltf you need additional space for ANY section, please atach an additional sheet and reference that section.]



                                                                                                                                         TL
                                             UNITED STATES DISTRICT COURT                                               /2020
                                                                                                                           8/28
                                             NORTHERN DISTRCT OF ILLINOIS                                                    . BRUTO    N
                                                                                                                   THOMA.SDG
                                                                                                                           IS T R IC T COURT
                                                                                                                CLERK, U.S

                                                                                Case Number: 2:/2 Cy-0UO64
                              Plaintiff rnBrrhmede4
                             eta                                                 Judge: eyS
                             Caribrn Lruise                                     Magistrate Judge: MattteJ/ennelly
                             n   s Er rL
                             Defendant


     Motrun fr ras uest haneJulyeMa Hhe
   ennely s Dreder cdated 7/p2/20 atated
                     o      egregi0u S
  Immcdiately lsë       an     manPeisy
    MLarmaje   jus ieL fer d/4t
    EXum. Pleasereerencee Declef-ento-4
  B48 Fled 8/4)avz0.
                                                                                                                                     wiT
  Tuclarnanthas                                                 pmvi4ed Yzelour
                                    prosns Cunsel far'nfeo
SUfhien
Cour
                         tevid enct
                             T w h                       ate4SFpNefnown''al.




                        y on herh
                             p  e r eaninG.
                                          the.2
                                                                                                                      heaninwc
Verse AL bhetins     4Iead  Kennelly, Cla
befre   HmablT                  h a n g Cnducfo
                     JhuACHual
als
J une
      hiS a/ 2 ,leyy
                 0A
                                        befueen
                     amuymj e The/orand u   n
 eaSens a S w I fendnts'and/R    Judge,
O   fl   a   u   g   h   t   e   r   g   o   i   n   5




                  nuhma   and
 Df lauht
CanseP  canA  t
           SwifPrumj | 5 besnj hegu Ssfed.
                     f vou need additional space for ANY section, please attach an additional sheet and reference that section.]



                                                                                                            5/ DalsyY ERum
